UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1578


HOSSEIN EGHTEDARI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 20, 2011           Decided:   February 14, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied in part; dismissed in part by unpublished per
curiam opinion.


Ladan Mirbagheri Smith, MIRBAGHERI & SMITH, LLP, Rockville,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, William C. Peachey, Assistant Director, Ada E. Bosque,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hossein    Eghtedari,        a       native   and    citizen        of    Iran,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen proceedings.                                  We

have reviewed the administrative record and the Board’s order

and find that the Board did not abuse its discretion in denying

the motion to reopen.               See 8 C.F.R. § 1003.2(a) (2010).                          We

therefore deny the petition for review in part for the reasons

stated by the Board.               See In re: Eghtedari (B.I.A. Apr. 27,

2010).

               We lack jurisdiction to review Eghtedari’s claim that

the     Board    failed     to     assess       “the    availability         and    use       of

technological       devices        to     identify       political         activists”        as

Eghtedari failed to raise this argument before the Board.                                See 8

U.S.C. § 1252(d)(1) (2006); Massis v. Mukasey, 549 F.3d 631,

638-40 (4th Cir. 2008).                 We therefore dismiss this portion of

the petition for review.

               Accordingly, we deny in part and dismiss in part the

petition for review.             We dispense with oral argument because the

facts    and    legal     contentions       are      adequately      presented          in   the

materials       before    the     court     and      argument      would    not     aid      the

decisional process.

                                                             PETITION DENIED IN PART;
                                                                    DISMISSED IN PART


                                                2